Buchanan, J.
The plaintiffs institute this suit under the provisions of the Act of April 30th,' 1853, page 298. They exhibit titles to the batture in front of that part of the port of New Orleans comprised between Suzette and Benjamin streets ; and allege that at least three hundred feet in width of said batture could be given up to them for private use and occupation, leaving still enough land adjoining the river for all the uses the public have by law upon riparian property.
The answer of the city is a general denial
The evidence adduced upon the trial establishes the truth of the allegations of the petition. It is also proved, that one branch of the City Council adopted a resolution according to the plaintiffs what they now ask, and that the resolution they adopted was transmitted to the other branch of the council for its concurrence, where it lay for a year before institution of this suit, without being acted upon.
The argument in this court on behalf of the city, appellant, has turned altogether upon certain features of the plan made by order of the council, which we do not consider at all essential in determing the question submitted to us, which is, whether the batture outside of Front street is susceptible of private occupation without injury to the rights of the public upon the banks of the Mississippi, within the limits of the corporation of New Orleans. Mrs. Kennedy v. Municipality No. 2, 10th An. 54; Syndics of Barrett v. City of New Orleans, ante 105.
It is, therefore, adjudged and decreed, that the judgment of the District Court be afBrmed, with costs.